Exhibit 10.2

AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER

THIS AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
and entered into as of November 2, 2009, by and among LIGAND PHARMACEUTICALS
INCORPORATED, a Delaware corporation (“Parent”); NEON SIGNAL, LLC, a Delaware
limited liability company and a wholly-owned Subsidiary of Parent (“Merger
Sub”); and NEUROGEN CORPORATION, a Delaware corporation (the “Company”). This
Amendment is made with regard to the Agreement and Plan of Merger dated
August 23, 2009, by and among Parent, Merger Sub and the Company (as previously
amended, the “Agreement”).

1. The Agreement is hereby amended by changing Section 7.01(c) of the Agreement
to read in full as follows:

by Parent or the Company at any time after December 24, 2009 (the “Outside
Date”) if the Effective Time shall not have occurred on or before the Outside
Date (provided that the right to terminate this Agreement pursuant to this
Section 7.01(c) shall not be available to any party where the failure of such
party (or any Affiliate or Representative of such party) to fulfill any
obligation under this Agreement or any voting agreement has resulted in the
failure of the Effective Time to have occurred on or before the Outside Date;

2. Except as expressly set forth herein, the Agreement remains unchanged and in
full force and effect.

3. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original, and all of which taken together shall be deemed to constitute
one and the same instrument. The parties agree that delivery of an executed
counterpart of a signature page of this Amendment electronically or by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Amendment No. 2 to be executed as of the date first written above.

LIGAND PHARMACEUTICALS INCORPORATED

By:

 

/s/ Charles Berkman

Name:

 

Charles Berkman

Title:

 

Vice President, General Counsel & Secretary

NEON SIGNAL, LLC

By:

  Ligand Pharmaceuticals Incorporated, its Member-Manager   By:  

/s/ Charles Berkman

  Name:  

Charles Berkman

  Title:  

Vice President, General Counsel & Secretary

NEUROGEN CORPORATION

By:

 

/s/ Steve Davis

Name:

 

Steve Davis

Title:

 

President & CEO